OFFICE   OFTHE          AmORNEY       GENERALOFTEXAS
                                     AUSTIN




mmorabls &wry mox, chalnuaa
wti0 state 130~zrd0r control
Austin, Texas




th..iutlepmnt,           yell
Penal    cede.         tha
                 You state
mat4 has filed with t&o 8
tion ror neoeusary li@a
the Board Of     ContJtof       ha
~~e~tarap6;         4s      yet
        .

          withtile rat3 in                      ,      u regaeut   our opln-
f011011the roll
                &\I?   p 6th
                                                      /’




                                               on reqravekl or print-
                                               prlntlgg, I. e. Is
                                           the  twtl Qrtntiag ' and
                                          ax stamp a prIntsa  artlclra~~

                                       mtlQle       ew48,   lmmlon'8 Penal




             "(a) xt ahall be the duty of the +mxus
        Liquor Contml 30ard and the ,mird of i;ontml
        to hiwe eqpared or printed all nimesesry lied
        uor sad beor tux et&?npfla8 protided fn both
        ..,rtielasf iad xxx 0r this ,ot.  3uch stsmpa
                                                                         294




            shell be of suo& design aarddW       tion aa
            the Taxias Ll                                                                       295




            -sec.   es.   (a)   It   ahd.l   be the duty   ot
      thu Ter;;s L&UOTi;oatrol Ward and the mytd
      of C3ntrol to have engraved or printed all
      necessary liquor md bear tax stm       as grorid-.
      ed in both .wtlcles I and 11 of th rs ~&et. 3-h
      retarc@ ahall b6 of suoh deal@% and denoinSn&lcm
      as the ~exss I.lc,uor Control Jkwd shall from
      tin?3 to tins prerorlbex and sanll Show the almu&
      of tax, the paymnt        OS, which    is widenoed    them%
      by, and shall cortatn the xmrds *Texans Btnte !%r
      F&d.'    41 c0ntr;iet.sior stazrqs~required ba
      this ,:;,ot
                shall be: Let by the Board of control as
        rorfded by law. 'ihe Texts8 Liquor Qmtxol Board
      Li ruthorlzed to expend al.l neoessary funds from
      tlaua to time to keep OA hand tanm,le supply of
      suah SirCIIOps.~(Endersc0rfng ours .'3

           ;dz orl&mlly    emcted, thsre axfsted the possi-
bility of a misundq~tm~         as to which board uus to de-
S&U the StWSiJ5. iho iaeglslature reoogpfaed thla possl~
blllty and, for the pmpose of clarifylag     ths as%, (RS iis
shown in the e&ion      to Eouse y3.l 33. 5, supm, i replaoed
the wor3 ~ijoard*~ with T,l~~uor iontrol %arbrn   ~~ftcprob-
SerTfflg  t&tit the hgiSlkture     h.S b8en p.etfCUkidy     taUtiOUs
in prmidiug     that the ?;exw Liquor Control       8oard shell
speciry the dedgn      of these. starspe, WQ feel that VW muld
be Uefeiltlrg   the intention    of the ie~islenture   ta hold tkat
suoh :ioard could oorngly with the dutlas so ixpomtd upon
l&era by mrely draw&        LC picture md specifying the size
and sha$e or suoh st;r~p..
                                                                          296




Ible, any CountSrfeltIag or for@&@, of ltiiuor s&m-,     and
that the Liquor Control ?oard,wss iiuthorized to spealfy
the ~~1x8, shape, md method of printing li.~uor stampa.
ivefollow this opinion and by virtue of the authorities
and reason8 therein set out, in addition to t&a fact that
the Liquor Control ?3oardha8 beeritested with broad power8
for athUltIiSt8Tingand enforoing the Liquor Control ket, we
are oi the opinion that the Tsras Liquor Control Board ha8
th@ duty of deoidlw whether printed or engratved rstaqm
are to be used.

             We aow direot our attention to your maon             que8-
tion.

           Words very often Ewe difiemnt   m
be used a0 a~ to oonvey alrrereat ldea6. 9
ward w8ngr5r0Q .* on the one hand, a8ng1p~mil~ rear be me&
M as to mecu1 Wia out in; to sake by iaelslon; to out with
a graving lnntrwaent  in order ta f'orsan insoriptlon or pie-
toriel r8pr858ntation....~iT8bet.esT8  Bew International  Dlo-
tlonary. On the other kind, *engraved* may be used so a8 to
mean -....to print BY PB-    0f d phtti 80 rori+tttd,0rt~
speclf,, in reltlsd or embossed oharcroters; as to mgraye a
8dLl    card.* xebster*s Sew Int8rnatfon5l    datlonary.
Reoogn
     9 zing thle fact, in det.em&nIng the mmi.ag of a word
6B  It 18 USed in a 8t5tUt6, the ftiqUiQ' i5 Slot 85 tr, the
abitraot  meani . oi the wwd but an 60 t&e 6ense l.n whiob It
16 UBed, and TV
              3 a demanda a 8oMid8lYitiOa of the eonteXt,
subject n&teI, and int8UtfOn Ot th8 L&f4~atw8.     39 Tex.
Jar., 880. 204, p. 196.

          The L6gIalature ham prdati      in Article 66646,
fmpra, w...+ill contzaots tar etalqpa xeqtdred by #Ia Act
&all be let by the Z-oar%of katrol as provided by law...*
There are only two Pitcntutes wlzioh the Legrolarure oould have
had in mind, end these a18 Artisle 608 and &rtIo~e 664, fr’crr-
UOR'n   &Yised   citil   %atut08,   1866.   t&iel%   6%   mlatw      ti
th8 purahase of supplies, md by the s~preS0 term of the
statute, this refers to such ortia~es aS tWniturB,     fiXttlTcU,,
books and tschnlcill instruments.    On the other hand, irtiale
608 refers s-~0lPiaally to printfng, sltationery sad augpllea
or liice charnoter. 'ihe L%&ielloture hayIn& provided for the
prlntlng or angrerlug of ths weeassry l.fquor stiimps, It is
olsor that th8J' contemplated that the staEi$YiimulLd be let in
oomplIaroewSth    :rticla 608, Qpra.    In view of the above
Honorable Srry   &or,   chzirzmn, page 5



s.nalysie of the pertinent statutes, we um of tte opinion
that the word *an~raved* 08 used in ..rticle 64645, eupra,
raeantsthe act of transferring impressions from a Rforrxm or
 late to paper or other suitable aubatanoe, or, 513defined
6y Piebster's Internationsl Dletlonary, '....to print by
meen of a plate so tomed, often spealf. ia raised or an-
bossed characters; as, to engrave a oalllug card."

           pie are referred to 20 C. Cr. 12412, note 48, whloh
alter the 0888 of Xatter of mrican     Banknote Co., 27 Xiso.
572, 575, 58 N. Y. Sump. 275, and to Youre~ (Yuen&n&)        ~6.
Sahlle, 12 Fed. 97, as outhorlty for t&e proposition that
printing and ewering    are always to be distinguished.      Law
booka such as Corpus Juris are referred to a8 text or aour
books owl me authorities only bwftr       a8 they em sup orted
by the aesea cited tharoin. Wa ham ocnreiully      ttmai.m g the
~88e of xattss of ~~r1w.m mnkxmte Co,, wpra, and rind
that thZs deal&on ua8 renbsrcrd by a lower Court in New York.
on Surther exawlnetlon,  we f’lnd thrt t&la dealsion (of the
lower oou?t) we8 r~veroed by the r;gpellate Ciirlolon of New
York, People (IXml. merloari Banknote C3. vs. Norgan, 40
F;.y. tiupp. llQ9, and this nreraal was affirmml by the hlgh-
eat court OS the State of New York. Wopla ex re1. hlornrioan
Banknote Co. vs. Borgan, 57 N. 2. 1120.

          we ham id.80 emml.ndl the oam of YuenWw      vu.
schils (Clroult Court, Now Yook l&52), I2 fed. 97, and do
not bellem, Chat this case is in point.   fn that ease, the
oopyrlght statutes of the Federal Government under conalder-
et&on provided, S.n aubateam, that a oltiaan or resident of
this country might obtain a eopyr[rrlght
                                      ot any book, zssp,~
print ohrom, anb othbr siallar artioles OS whlah ho was
proprietor. The twiurt held, in mbl)taaea, that -8 print‘
scant eny aark or fora made by lmpresalon or print&     an;l-
ehtng printed, OS Q pb3ture hpassf3d frtnn an ewrnfe & plate.
          Trusting that tbla satisiaotarlly   amwere   your
r;uestions, we em